Citation Nr: 0519316	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  01-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome 
due to exposure to ionizing radiation.

2.  Entitlement to service connection for hypothyroidism due 
to exposure to ionizing radiation.

3.  Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.

4.  Entitlement to service connection for posterior 
subcapsular cataracts due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to November 
1957, and from January 1958 to January 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions in March 2000 and March 2002 
from the Phoenix, Arizona Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  This case was 
remanded by the Board in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, this case was remanded in May 2005.  
Unfortunately, however, because of a clerical error by Board 
staff, the case was never transferred to the AMC so that the 
development outlined in the May 2005 remand, and repeated 
below, could be conducted.  Accordingly, in order to ensure 
that the AMC is not charged with failing to act promptly on 
the Board's May 2005 order, this case is again remanded to 
reflect the proper date on which the case was actually 
transferred to the AMC.  

With respect to the claims, the veteran asserts entitlement 
to service connection for the disorders at issue based on 
exposure to ionizing radiation during Operation REDWING.  
That atomic test series took place between May 5, 1956, and 
August 6, 1956.  During that period, the veteran was attached 
to the 54th Weather Reconnaissance Squadron out of Anderson 
Air Force Base, Guam.  He served as an airborne radio 
operator on two or three flights per week, most starting and 
finishing in Guam.  He reports that he flew into the atomic 
testing area, and that he cleaned and maintained aircraft 
that flew through the testing area.

In July 2004, the Board remanded this case to provide 
certain notices to the veteran, and to develop the case in 
accordance with 38 C.F.R. § 3.311 (2004), which pertains to 
claims involving radiogenic diseases.  The RO took some 
steps in accordance with the Board's remand, but did not 
complete the necessary development.  In particular, the RO 
did not secure a dose estimate or a review by the Under 
Secretary for Benefits.  Under 38 C.F.R. § 3.311(a), this 
development is mandatory.  ("In all claims in which it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period as specified in [38 
C.F.R. §§ 3.307, or 3.309], and it is contended the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses."  Emphasis added.)  In addition, 
the United States Court of Appeals for Veterans Claims 
(Court) has ruled that the Board has a duty under law to 
ensure that the RO complies with remand orders of the Board 
or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board must again remand the case for the 
necessary actions.

Accordingly, this case is REMANDED for the following action:

1.  The veteran flew on weather 
reconnaissance missions out of Guam, with 
the 54th Weather Reconnaissance Squadron, 
during the period of Operation REDWING.  
The veteran asserts that he flew into 
atomic testing areas on these missions.  
He also reports that he cleaned and 
maintained aircraft that had flown into 
the testing area.  The veteran's claims 
file contains his service personnel 
records (201) file, and his flight logs 
from the weather reconnaissance missions.  
These records should be forwarded to the 
Under Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  See 
38 C.F.R. § 3.311(a)(2)(iii).

2.  Then, if it is determined that the 
veteran was exposed to ionizing radiation 
in service, the RO should proceed with 
further action in accordance with 
38 C.F.R. § 3.311.

3.  If additional evidence or information 
received triggers a need for further 
development, to include a VA examination, 
then such development should be 
undertaken.

4.  Thereafter, the AMC or RO should 
review the claim.  If the claim on any 
issue remains denied, the AMC or RO 
should prepare a new rating decision and 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


